                                          Case 3:18-cv-02375-VC Document 103 Filed 12/09/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNILOC USA, INC., et al.,
                                   7                                                        Case No. 18-cv-02375-VC (JCS)
                                                        Plaintiffs.
                                   8
                                                   v.                                       NOTICE OF SETTLEMENT
                                   9                                                        CONFERENCE AND SETTLEMENT
                                         UBISOFT, INC.,                                     CONFERENCE ORDER
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          The above matter was referred to Chief Magistrate Judge Joseph C. Spero for settlement

                                  15   purposes.

                                  16          You are hereby notified that a Settlement Conference is scheduled for January 14, 2020,

                                  17   at 9:30 a.m., in Courtroom F, 15th Floor, Federal Building, 450 Golden Gate Avenue, San

                                  18   Francisco, California 94102.

                                  19          It is the responsibility of counsel to ensure that whatever discovery is needed for all sides

                                  20   to evaluate the case for settlement purposes is completed by the date of the Settlement Conference.

                                  21   Counsel shall cooperate in providing discovery informally and expeditiously.

                                  22          Lead trial counsel shall appear at the Settlement Conference with the parties. Any party

                                  23   who is not a natural person shall be represented by the person(s) with unlimited authority to

                                  24   negotiate a settlement. A person who needs to call another person not present before agreeing to

                                  25   any settlement does not have full authority. If a party is a governmental entity, its governing body

                                  26   shall designate one of its members or a senior executive to appear at the Settlement Conference

                                  27   with authority to participate in the Settlement Conference and, if a tentative settlement agreement

                                  28   is reached, to recommend the agreement to the governmental entity for its approval. An insured
                                           Case 3:18-cv-02375-VC Document 103 Filed 12/09/19 Page 2 of 3




                                   1   party shall appear with a representative of the carrier with full authority to negotiate up to the

                                   2   limits of coverage. Personal attendance of a party representative will rarely be excused by the

                                   3   Court, and then only upon separate written application demonstrating substantial hardship served

                                   4   on opposing counsel and lodged as early as the basis for the hardship is known but no later than

                                   5   the Settlement Conference Statement.

                                   6          Each party shall prepare a Settlement Conference Statement, which must be

                                   7   LODGED with the undersigned's Chambers (NOT electronically filed) no later than

                                   8   fourteen (14) days prior to the conference. Please 3-hole punch the document at the left side.

                                   9          Each party shall also submit their Settlement Conference Statement in .pdf format

                                  10   and email their statement to JCSsettlement@cand.uscourts.gov.

                                  11          The Settlement Conference Statement need not be served on opposing counsel. The

                                  12   parties are encouraged, however, to exchange Settlement Conference Statements. If Settlement
Northern District of California
 United States District Court




                                  13   Conference Statements are exchanged, any party may submit an additional confidential settlement

                                  14   letter to the Court not to exceed three (3) pages. The contents of this confidential settlement letter

                                  15   will not be disclosed to the other parties.

                                  16          The Settlement Conference Statement shall not exceed ten (10) pages of text and twenty

                                  17   (20) pages of exhibits and shall include the following:

                                  18          1.      A brief statement of the facts of the case.

                                  19          2.      A brief statement of the claims and defenses including, but not limited to, statutory

                                  20                  or other grounds upon which the claims are founded, and a candid evaluation of

                                  21                  the parties' likelihood of prevailing on the claims and defenses. The more candid

                                  22                  the parties are, the more productive the conference will be.
                                              3.      A list of the key facts in dispute and a brief statement of the specific evidence
                                  23
                                                      relevant to a determination of those facts.
                                  24
                                              4.      A summary of the proceedings to date and any pending motions.
                                  25
                                              5.      An estimate of the cost and time to be expended for further discovery, pretrial and
                                  26
                                                      trial.
                                  27
                                              6.      The relief sought, including an itemization of damages.
                                  28
                                                                                          2
                                          Case 3:18-cv-02375-VC Document 103 Filed 12/09/19 Page 3 of 3




                                   1          7.      The party's position on settlement, including present demands and offers and a

                                   2                  history of past settlement discussions. The Court's time can best be used to assist

                                   3                  the parties in completing their negotiations, not in starting them. Accordingly,

                                   4                  Plaintiff(s) must serve a demand in writing no later than fourteen (14) days before

                                   5                  the conference and Defendant(s) must respond in writing no later than eight (8)
                                                      days before the conference. The parties are urged to carefully evaluate their case
                                   6
                                                      before taking a settlement position since extreme positions hinder the settlement
                                   7
                                                      process.
                                   8
                                              Settlement Conference Statements may be submitted on CD-ROM with hypertext links to
                                   9
                                       exhibits. Otherwise, the portion of exhibits on which the party relies shall be highlighted.
                                  10
                                              It is not unusual for the conference to last three (3) or more hours. Parties are encouraged
                                  11
                                       to participate and frankly discuss their case. Statements they make during the conference will not
                                  12
Northern District of California
 United States District Court




                                       be admissible at trial in the event the case does not settle. The parties should be prepared to
                                  13
                                       discuss such issues as:
                                  14
                                              1.      Their settlement objectives.
                                  15
                                              2.      Any impediments to settlement they perceive.
                                  16
                                              3.      Whether they have enough information to discuss settlement. If not, what
                                  17
                                                      additional information is needed?
                                  18
                                              4.      The possibility of a creative resolution of the dispute.
                                  19
                                              The parties shall notify Chambers immediately at (415) 522-3691 if this case settles prior
                                  20
                                       to the date set for Settlement Conference. Counsel shall provide a copy of this order to each party
                                  21
                                       who will participate in the conference.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: December 9, 2019
                                  24
                                                                                        ______________________________________
                                  25                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          3
